Case 2:12-cv-00572-JRG Document 451 Filed 12/18/19 Page 1 of 2 PageID #: 12066



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 ARCHER AND WHITE SALES, INC.

                        Plaintiff,

 v.                                                   Civil Action No. 2:12-cv-00572-JRG

 HENRY SCHEIN, INC., et al.

                        Defendants.



                                 NOTICE OF APPEARANCE

        Please take notice that Robert C. Dalby of the law firm HALTOM & DOAN enters his

appearance as counsel of record for Defendants Danaher Corporation, Instrumentarium Dental

Inc., Dental Equipment LLC, Kavo Dental Technologies, LLC and Dental Imaging Technologies

Corporation and requests that any correspondence, motions, notices, and pleadings in this action

directed to Defendants Danaher Corporation, Instrumentarium Dental Inc., Dental Equipment

LLC, Kavo Dental Technologies, LLC and Dental Imaging Technologies Corporation also be

served upon Robert C. Dalby at the following address:

                Robert C. Dalby
                HALTOM & DOAN
                6500 Summerhill Road, Suite 100
                Texarkana, TX 75503
                Telephone: (903) 255-1000
                Facsimile: (903) 255-0800
                Email: rdalby@haltomdoan.com

        Please add the name of Mr. Dalby to all service lists in this matter, including the e-filing

service list.




NOTICE OF APPEARANCE – Page 1
Case 2:12-cv-00572-JRG Document 451 Filed 12/18/19 Page 2 of 2 PageID #: 12067



                                                    Respectfully submitted,

                                                    /s/ Robert C. Dalby
                                                    Robert C. Dalby
                                                    Arkansas Bar No. 2019221
                                                    HALTOM & DOAN
                                                    6500 Summerhill Road, Suite 100
                                                    Texarkana, TX 75503
                                                    Telephone: (903) 255-1000
                                                    Facsimile: (903) 255-0800
                                                    Email: rdalby@haltomdoan.com

                                                    ATTORNEY FOR DEFENDANTS
                                                    DANAHER CORPORATION,
                                                    INSTRUMENTARIUM DENTAL INC.,
                                                    DENTAL EQUIPMENT LLC, KAVO
                                                    DENTAL TECHNOLOGIES, LLC and
                                                    DENTAL IMAGING TECHNOLOGIES
                                                    CORPORATION



                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). All other counsel of record not deemed to have consented
to electronic service were served with a true and correct copy of the foregoing by certified mail,
return receipt requested, on this the 18th day of December, 2019.


                                                    /s/ Robert C. Dalby
                                                    Robert C. Dalby




NOTICE OF APPEARANCE – Page 2
